NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 14, 2010*
                                  Decided October 18, 2010

                                           Before

                              KENNETH F. RIPPLE, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 10-2395

KEVIN ALSTON,                                   Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Eastern District of Wisconsin.

       v.                                       No. 10-CV-00443

WISCONSIN COURT OF APPEALS,                     Lynn Adelman,
     Defendant-Appellee.                        Judge.

                                         ORDER

       After Wisconsin state courts rejected Kevin Alston’s claim for worker’s
compensation, he sued the Wisconsin Court of Appeals under 42 U.S.C. § 1983. The district
court viewed Mr. Alston’s claim as an attack on the state courts’ action and dismissed it
under the Rooker-Feldman doctrine, which provides that only the Supreme Court of the
United States may review the judgment of a state court in civil litigation. Mr. Alston
appealed the district court’s judgment, and we affirm for the same reason.


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. A PP. P.
34(a)(2)(C).
No. 10-2395                                                                                Page 2

       The Wisconsin Labor and Industry Review Commission denied Mr. Alston’s
worker’s compensation claim in 1997, and the Milwaukee County Circuit Court dismissed
his appeal of that decision for failure to prosecute. In 2006, Mr. Alston tried to reopen both
paths to relief based on new evidence. The Commission and the circuit court each denied
his separate attempts. Mr. Alston then filed an appeal that the Wisconsin Court of Appeals
dismissed as untimely. The appeals court denied his motions for reconsideration, and
Mr. Alston’s petitions to the Wisconsin Supreme Court and the United States Supreme
Court fared no better. See Alston v. LIRC, 746 N.W.2d 813 (Wis. 2008); Alston v. Ct. of App. of
Wis., Dist. I, 130 S. Ct. 758 (U.S. 2009).

        Mr. Alston next turned to the federal district court. In his complaint, he asked the
district court to “review and reverse” the decision of the Wisconsin Court of Appeals
because it denied him an opportunity to present his entire case. The court dismissed the
claim, reasoning that under Rooker-Feldman, federal district courts lack jurisdiction to
entertain suits brought by state-court losers who wish to set aside state-court judgments.
See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-84 (2005); D.C. Ct. of App.
v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

        We review the district court’s application of Rooker-Feldman de novo. Kelley v. Med-1
Solutions, LLC, 548 F.3d 600, 603-04 (7th Cir. 2008). Mr. Alston maintains that the Wisconsin
Court of Appeals erred in deciding that his appeal was untimely. Even if Mr. Alston were
right, however, we could not reverse the state-court decision. Gilbert v. Ill. State Bd. of Educ.,
591 F.3d 896, 900 (7th Cir. 2010) (Rooker-Feldman applies even though “the state court
judgment might be erroneous or even unconstitutional.”).

        Mr. Alston’s argument that the Wisconsin appellate court denied him the
opportunity to present his entire claim touches upon a narrow exception to Rooker-Feldman.
See Kelley, 548 F.3d at 605-07. But to fit within it, Mr. Alston would have to show some
barrier to appealing to the state court, independent of his own inactions, that he was
incapable of overcoming. Long v. Shorebank Dev. Corp., 182 F.3d 548, 558 (7th Cir. 1999).
Although he disagrees with how Wisconsin administers its deadlines for filing appeals, the
state court did nothing to prevent Mr. Alston from complying with them.

       We AFFIRM the judgment of the district court.